Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 16 recites the limitation “forming a plurality of microstructures on a top surface of a bed to increase a surface area of the top surface” in lines2-3. The scope of this limitation cannot be readily determined because it is not clear from the claim language or the specification how microstructures formed on the top surface of the bed increase the surface area of the top surface of the bed as claimed. Hence, this limitation renders indefinite claims 16-20.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, U.S. Patent No. 6,290,713, in view of Pristash et al., U.S. Patent No. 5,005,108 and Downey, Pub. No. U.S. 2005/0160535.
Regarding claim 12, Russell discloses a phototherapy treatment method and apparatus including a translucent/transparent pad/bed comprising a plurality of voids/microstructures formed on its top surface (see Figs. 6 and 7), the method comprising: placing a patient pad (see Figs. 2-4); generating light from a light source 104 (see Figs. 7, 8); and transmitting the generated light through the material of the pad/bed and through a plurality of microstructures 73, 111, located on a surface of the bed such that the light exits the plurality of microstructures having a more diffusive distribution to enhance the treatment of an ailment of the patient placed on the bed (see Figs. 7 and 8). Russell does not teach directing the treatment light at one of the sides of the pad. Pristash et al. disclose an alternative phototherapy treatment apparatus comprising a light source, wherein the treatment light is directed to at one of the sides of the pad and directed to a user positioned on its top surface (see Figs. 1, 4, 7, and 11-14). Hence, at the time of the applicant’s invention, it would have been an obvious design choice to one of ordinary skill in the art to direct treatment radiation from an external light source to at least one of the sides of the pad as claimed. Directing treatment radiation from an external source through a side of the pad would as well provide treatment as that of Russell.
Russell further fails to disclose a transparent or translucent bed/mattress covering configured to cover the top surface of the bed. Downey discloses a conventional bedding mattress comprising a translucent padding material and a transparent mattress cover configured to cover the mattress (see Fig. 1 and Pars. 0002, 0007). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Russell in view of Downey to cover the top surface of the bed with transparent or translucent 
Regarding claim 13, Russell’s pad comprises a plurality of light diffusing voids 530 (see Fig. I8A), scattering materials 73, 111 (Fig. 7 and 8), or printed patterns (see Figs. 11A-11D).
Regarding claim 14, the examiner takes an official notice that the technique of placing a light source in contact with a heat-sink to remove/dissipate heat generated by the light source is well known in the art.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails, alone or in combination, to disclose, teach, or suggest a phototherapy treatment method, the method comprising: placing a patient on a top surface of a bed; and directing a light generated by one or more light sources to the patient through the material of the bed and through a plurality of microstructures including cracks formed on the top surface of the bed, wherein the microstructures are configured to provide diffusive distribution to enhance the treatment of the patient placed on the bed as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 1, 2022